889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WARNER AMEX CABLE COMMUNICATIONS, Defendant-Appellee.
No. 89-3704.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiff May appeals pro se from the district court's order denying May's motions to vacate and amend "judgments" in this civil rights case.  42 U.S.C. Secs. 1981, 1982, 1983, 1985(3), and 2000e-2(a) (1982).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit, for consideration of a jurisdictional defect.


2
May's motion to amend and vacate the district court's "judgments" is actually a motion concerning interlocutory orders of the district court.  The court has not yet entered final judgment in this case.  Federal courts of appeal do not have jurisdiction over interlocutory orders.  28 U.S.C. Sec. 1291 (1982);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220, 1221 (6th Cir.1973) (per curiam).  Therefore, this court lacks jurisdiction over the appeal.


3
This court previously remanded the case to the district court for additional proceedings.  Since that time, May has filed numerous notices of appeal from nonappealable orders.  This panel strongly condemns May's pattern of abusive litigation.


4
The appeal is dismissed sua sponte for lack of jurisdiction under Rule 9(b)(1), Rules of the Sixth Circuit.  The clerk's office will issue the mandate in this case immediately upon receipt of this order.